TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00805-CV


                                        J. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 18-0024-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant J.C. appeals from the district court’s order appointing J.C. possessory

conservator of his son, L.C., and appointing L.C.’s maternal grandmother, M.O., permanent

managing conservator with the right to determine the terms of J.C.’s access to L.C. in person as

well as through telephone calls and letters.1 J.C.’s court-appointed appellate counsel has filed an

Anders brief, concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); In re P.M., 530 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam)

(approving use of Anders procedure in appeals from termination of parental rights because it

“strikes an important balance between the defendant’s constitutional right to counsel on appeal




       1
            J.C. is currently confined in the Institutional Division of the Texas Department of
Criminal Justice and is serving a 25-year sentence imposed in May 2017 after J.C. was convicted
of a felony.
and counsel’s obligation not to prosecute frivolous appeals” (citations omitted)).2 The brief meets

the requirements of Anders by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v.

Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin

2005, pet. denied). J.C.’s counsel has certified to this Court that he provided J.C. with a copy of

the Anders brief and informed him of his right to examine the appellate record and to file a pro se

brief. J.C. requested a copy of the appellate record, which this Court provided to him, but did

not file a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 76, 80 (1988);

Taylor, 160 S.W.3d at 647. We have reviewed the entire record, including the Anders brief

submitted on J.C.’s behalf. We have found nothing in the record that might arguably support an

appeal, and we agree with counsel that the appeal is frivolous. Accordingly, we affirm the

district court’s order.3




        2
           Although the Department ultimately did not seek termination of J.C.’s parental rights,
the Department’s original petition sought that relief in the alternative to reunification, and the
trial court appointed counsel to represent J.C. After trial, the court found that J.C. remained
entitled to a court-appointed attorney on appeal and appointed appellate counsel.
        3
           Counsel’s obligation to J.C. has not yet been discharged. See In re P.M., 520 S.W.3d 24,
27 (Tex. 2016) (per curiam). If J.C., after consulting with counsel, desires to file a petition for
review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id. at 27-28.
                                                2
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: April 24, 2020




                                               3